IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs August 29, 2011

                               IN RE: LONDON V. P.

                   Appeal from the Juvenile Court for Johnson City
                         No. 38309    Sharon Green, Judge




            No. E2010-02650-COA-R3-PT-FILED-SEPTEMBER 9, 2011




The Juvenile Court terminated the parental rights of Andre T. (“Father”) to the minor child
London V. P. (“the Child”) pursuant to Tenn. Code Ann. § 36-1-113 (g)(1) and § 36-1-113
(g)(6) (2010). Father appeals the termination of his parental rights to this Court. We find
and hold that clear and convincing evidence existed to terminate Father’s parental rights
pursuant to Tenn. Code Ann. § 36-1-113 (g)(1) and § 36-1-113 (g)(6), and that clear and
convincing evidence existed that the termination was in the Child’s best interest. We,
therefore, affirm the Juvenile Court’s January 3, 2011 order terminating Father’s parental
rights to the Child.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                 Case Remanded


D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.


Brandon Derek Sizemore, Johnson City, Tennessee, for the appellant, Andre T.

Janie Lindamood, Johnson City, Tennessee, for the appellees, Mitchell B. and Jewel B.

Donna Michael Hall Bolton, Johnson City, Tennessee, Guardian Ad Litem.
                                               OPINION

                                              Background


               The Child was born in July of 2006 with cocaine in her system. Shortly after
her birth, the Child was placed by the Department of Children’s Services with Mitchell B.
and Jewel B. (“the Foster Parents” or respectively “Foster Mom”). In November of 2006,
the Child was returned to her biological mother (“Mother”) for a trial home placement. In
December of 2006, full custody of the Child was returned to Mother. In March of 2007,
Mother called the Foster Parents and asked them to provide care for the Child. The Foster
Parents began keeping the Child a couple of days per week, and eventually were keeping the
Child full time.

              In May of 2008, Mother was incarcerated on drug related charges. At the time
of Mother’s arrest, the Child was visiting in Mother’s home and drugs and drug
paraphernalia were in reach of the Child. Police contacted the Foster Parents who picked the
Child up. From May of 2008 until June 1, 2009, the Child remained in the exclusive care of
the Foster Parents.

              In May of 2009, Mother gave birth to another child who also tested positive
for cocaine. The Foster Parents filed an emergency motion for temporary legal custody of
the Child, and an order was entered granting them temporary legal custody on June 1, 2009.

              An adjudicatory dependency and neglect hearing was held in April of 2010,
and the Foster Parents were granted permanent guardianship of the Child. On October 26,
2010, the Foster Parents filed a petition seeking to terminate the parental rights of Father to
the Child1 . The case was tried in November of 2010.

               At trial, the Foster Mom testified. The Foster Mom explained that the Child
was placed in their home as a foster child by the Department of Children’s Services several
days after the Child’s birth in July of 2006. In September of 2006, custody of the Child was
returned to the Child’s biological mother. The Foster Mom testified about the period
between December of 2006 and July of 2009 stating:

        When [the Child’s biological mother] was given full custody in December of


        1
         The parental rights of the Child’s biological mother were terminated prior to the trial in Father’s
case. The biological mother’s time to appeal the order terminating her parental rights has expired, and the
order terminating the biological mother’s parental rights to the Child has become final.

                                                    -2-
       2006 there was about 90 days that we did not get to see [the Child], and then
       shortly after her mother started calling, and we would get to pick [the Child]
       up. It started out as a few days during the week, and then that would carry on
       to the weekends, and we would go several days at a time that we would have
       her before her mother would call and say bring her back.

              In 2008, the Child’s biological mother was incarcerated. The Foster Mom
testified:

       The child had been left with a neighbor. We received a call that her mother
       was taken to jail, could you come and get her. Then in May of 2008 we
       received a call from Child Protective Services that the birth mother had given
       birth to a second child.… Oh, I’m sorry. That was in May of 2009. But like
       I said, her mother had been incarcerated and we received a call that she
       delivered the second child and it too tested positive at birth for multiple drugs,
       and at that time we felt that it was in the best interest of [the Child] to file the
       petition that we did in June.

             The Child lived exclusively with the Foster Parents from May of 2008 until
June 1, 2009. In May of 2010 an order was entered granting the Foster Parents permanent
guardianship of the Child.

               During the four months immediately preceding October 8, 2009, the start of
Father’s current incarceration, the Foster Parents had legal custody of the Child. During that
time Father never contacted them to request visitation with the Child, and never gave the
Foster Parents any money or gifts for the Child. The Foster Parents never have received any
child support from Father. None of Father’s family members have sent the Child any gifts
or anything else during the time that the Child has been with the Foster Parents, nor have they
attempted to visit the Child.

              The Foster Mom testified that the Child is doing well in their home and has
bonded with their son who is three years old. The Child was nine months old when the
Foster Parents adopted their son, and the Child does not know that the boy is not her brother.
The Foster Mom stated: “We’ve been the constant in her life, and we’re the only family that
she’s had.” The Foster Mom testified that the Child has bonded with her foster family. The
Foster Parents want to adopt the Child.

               Father testified that he resides at the Washington County Detention Center.
Father began this incarceration on October 8, 2009. The sentence that Father was serving
at the time of trial totaled ten years, eleven months, and twenty-eight days. Father testified

                                               -3-
that he has been “in the hole” during his time in jail as punishment for vandalizing the jury
box in a courtroom with graffiti. He admitted that this is not the only time that he has been
punished for his actions while in jail. Father admitted that he could not provide for the Child
at this time, but stated that his family could. When asked, however, Father admitted that his
family never has done anything for the Child.

               Father testified that in 2007 he had a job detailing cars working five or six days
a week for Tony’s Detailing and getting paid $7 an hour. When asked how long he held that
job, Father replied: “’Til I got violated the end of June.… It was ’07. I don’t remember the
exact date.” He served 45 days for this violation and then Tony’s Detailing would not hire
Father back because he “caught a charge.” Father testified that before going to jail he was
“living place to place.” When asked, Father admitted that he has been in good health. He
also admitted that the DNA test showed that he is the Child’s biological father.

             After the trial, the Juvenile Court entered its detailed order on January 3, 2011
terminating Father’s parental rights to the Child after finding and holding, inter alia:

                In regard to the parental rights against the Father … the Court finds
        based on clear and convincing evidence pursuant to T.C.A. 36-1-113 [(g)(1)]
        and 36-1-102 [(1)(A)] (iv) that the Father has abandoned the minor child by
        engaging in conduct prior to incarceration that exhibits a wanton disregard for
        the welfare of the minor child. The Father identified a document that
        established his dates of incarceration[.] [S]ince the child’s birth, father was
        incarcerated from November 16th , 2006 to January 8, 2007, for a total of 53
        days, and again on July 3, 2007 until August 17, 2007 a total of 45 days, and
        lastly he was incarcerated on October 8, 2009 until current. The relevant four
        month period prior to incarceration in this cause would be the period between
        July 8, 2009 through October 8, 20092 , herein identified as the four
        consecutive months prior to his incarceration. However, the Court may
        consider father’s conduct before and after the identified four month period.
        Evidence was entered that the Father has an extensive criminal history;
        certified criminal records were introduced that shows [sic] that the Father
        received an eight year sentence for drug charges in case #31164[,] that in case


        2
         The four month period immediately prior to Father’s current incarceration actually would be from
June 8, 2009 through October 8, 2009. The Juvenile Court found grounds to terminate Father’s parental
rights based upon wanton disregard, which under Tenn. Code Ann. § 36-1-102 (1)(A)(iv) is not limited to
a specific four month period. The Juvenile Court did not base its decision that grounds for termination
existed upon the portion of the statute which requires consideration of a specific four month period. As such,
the misstatement in the Juvenile Court’s order regarding the four month period constitutes harmless error.

                                                     -4-
#32466 he received a nine year sentence for Sale of Schedule II (over .5
grams), which was commuted to a 10 year probation sentence for Possession
of Schedule II (over 1 gram for Resale), but was granted probation for ten
years; that on July 19, 2010, Judge Lynn Brown found that the defendant had
violated the terms and conditions of his probation in case numbers 31164 and
32466b, by his convictions in case #35734 on July 16, 2010, consisting of a
plea of guilty to simple possession of schedule VI, possession of drug
paraphernalia and criminal impersonation, thus revoking his probation and
ordering the defendant to serve a sentence of nine (9) years in the Tennessee
Department of Correction.… That in addition based on the Father’s testimony
and the certified judgments entered into evidence in this cause, the father has
received three violations of probation relating to drug charges; he has been in
the “hole” while incarcerated for his actions in jail, in addition he pled guilty
on [sic] to two charges of Vandalism Docket #0062193, on December 2, 2009
and received two sentences of eleven (11) months and twenty-nine (29) days
to CCI, to be served consecutive to an [sic] unexpired sentences. The Court
takes note that the vandalism was for carving graffiti into the holding cell and
on the jury box in the new court house, demonstrating a disregard and lack of
respect for the judicial system.

         On July 16, 2010, [Father] pled guilty in case #35734, count #1, to the
charge of simple possession of Schedule VI drugs, pursuant to TCA 39-17-
418, he received a sentence of 11 months, 29 days, to the County Jail, to be
served at 75% consecutive to 31164, 32466b. On Count #2 of 35734, [Father]
plead [sic] guilty to Possession of drug paraphernalia pursuant to TCA 39-17-
425; he received a sentence of 11 months, 29 days, to the County Jail, to be
served at 75% consecutive to count #1 of 35734. On Count #3 of case #35734,
Father pled guilty to criminal impersonation pursuant to TCA 39-16-601, and
was sentenced to serve six (6) months and twenty-nine (29) days in the county
jail, the sentence to run concurrent to count #2 of case #35734. The Affidavits
of complaints on Case #35734, were based on actions that occurred on or
about October 8, 2009, just prior to the father’s incarceration. Pursuant to
Tenn. Rules of Evidence #103, additional criminal records were entered for
identification purposes only, but were not considered by the Court as a basis
of the Court’s opinions or findings. Father admitted that he has pending drug
related charges in Rockingham, Virginia and that a hold has been placed on
him for his return to Rockingham County.

       The Father has never established a parental relationship with the minor
child. The Father has testified he did not know when he found out he was the

                                       -5-
father. Father denied having ever paid any child support, though there was
evidence through party statements that he paid the Mother $125.00 in the
summer of 2007. Father was employed in the four month period prior to
incarceration on October [8], 2009 and had the ability to work and willfully
failed to support his child.

       Father is currently incarcerated and will be for several years. Father
acknowledged on cross examination that he could not provide a safe and stable
home for the minor at this time. The Court takes note that none of the Father’s
family [have] filed petitions in this cause or [have] appeared in this cause.

         Evidence in this cause has demonstrated that during the four months
prior to the filing of the Termination petition on October 21, 2010, the Father
was incarcerated, so the Court must look at the Father’s conduct prior to
incarceration, which clearly demonstrates a wanton disregard for the welfare
of the minor child. Father was convicted and placed on probation in
November 2006. That since his sentencing, he has violated his probation three
times, by engaging in drug activity, picking up multiple drug charges and a
criminal impersonation charge. Since Father’s incarceration on October 8,
2009, [Father] has continued to demonstrate wanton disregard, by actions that
caused him to receive time in the “hole” and by picking up new charges of
vandalism for carving graffiti on the holding cell and the jury box of the new
courthouse. His actions demonstrate a total disrespect to the judicial system
is [sic] further evidence that his behaviors demonstrate a wanton disregard for
the welfare of the minor child.

       The Court finds … based on clear and convincing evidence pursuant to
T.C.A. 36-1-113 [(g)(1)] and 36-1-102 [(1)(A)] (iv) that the Father has
abandoned the minor child by engaging in conduct prior to incarceration that
exhibits a wanton disregard for the welfare of the minor child [the Child].

                                      ***


        In regard to the alleged ground pursuant to T.C.A. 36-1-113 (g)(6)
alleging that the Father has been confined in a correctional or detention facility
of any type, by order of the Court as a result of a criminal act, under a sentence
of ten (10) or more years, and the child is under the age of 8 years at the time
of the sentence entered by the Court. The Court … finds based on clear and
convincing evidence pursuant to T.C.A. 36-1-113 (g)(6) that the Father has a

                                       -6-
current sentence of confinement to a penal institution exceeding ten (10) years
and that the minor was under the age of eight years when the Father received
the sentence. The minor’s birth certificate was entered as proof of the minor’s
age. The minor was born on July 3, 2006 and was four years old when the
Father received the relied upon sentences in July 2010. The Father’s
consecutive sentences total ten (10) years, eleven (11) months and twenty-eight
days. The Father is currently incarcerated; he is ordered to serve a nine years
[sic] sentence in confinement with the TDOC on case #31164 and 32466, and
2 consecutive sentences of confinement on 35734, of 11 months and 29 day[s]
sentences [sic] in the county jail, all other sentences before the Court were
ordered to be served on probation. Evidence is clear and convincing that the
father is currently serving a sentence of confinement exceeding 10 years and
the father received the sentences in July 2010 at which time the minor child
was four years old.

                                     ***

        The Court finds pursuant to T.C.A. 36-1-113 (i) that there is clear and
convincing evidence that it is in the best interest of the minor child that the
parental rights of her father … be terminated so that she can be adopted by [the
Foster Parents]. The [Foster Parents] have been the only stable home the
minor has ever known. The Father failed to establish a parental relationship
with the minor. According to the Father’s testimony, he does not know when
he found out about [the Child], though he alleges he did not know about her
until he became a party and DNA testing proved she was his biological child.
Contradictory testimony was that in 2007, the Father paid the mother $125.00
for child support to the mother. Father has failed to make a lasting adjustment
of circumstances and condition to make it safe for the minor to be placed in his
custody. Father is facing at least a ten year prison sentence of confinement
mostly for drug related charges, he has demonstrated a willful and wanton
disregard for the welfare of his child, prior to his petition for paternity and
which continued after he became a party to the actions before this court. The
Father was employed prior to incarceration and had the ability to pay child
support for this child, but willfully failed to do so. [The Foster Parents] have
not received any financial support from the father in the more than two years
they have had legal custody of the minor child. The Father is incarcerated and
cannot provide the minor with a safe and stable home environment. Father’s
family has not filed any petitions with this Court even though the paternal
grandmother appeared in court on one occasion and was aware the minor child
was in the custody of the [Foster Parents].

                                      -7-
               The Father has failed to pay support, with the exception of the $125.00
       dollars paid to the Mother in the summer of 2007. The minor child has
       established such a close parental relationship with the [Foster Parents] and a
       sibling relationship with the sibling in their home that to remove her from that
       environment would be detrimental to her. The [Foster Parent’s] home is the
       only stability the minor has ever known. The [Foster Parents] have met all of
       the minor’s needs while in their home. When the [Foster Parents] started
       keeping the minor child, the minor was behind on her immunizations. Since
       she has been with the [Foster Parents] all of her needs have been met,
       including providing a safe, stable and loving home, meeting her medical needs,
       financial needs, educational needs and religious needs. To grant custody of the
       child to her father with his current criminal sentences would be detrimental to
       the child. Father’s criminal history, including drug charges, his violations of
       probations [sic], and his lack of stability, his wanton disregard for the minor’s
       welfare, would be detrimental to the child and place the child at a substantial
       risk of harm. The child is of an age that the child needs permanency. That the
       [Foster Parents] have always been there for the minor, they nursed her through
       withdrawals of cocaine after birth and have met her medical, physical and
       financial needs. They are the only real family this child has ever known. They
       are the ones who get up with the child at night, the ones that the child looks to
       for love and security. The [Foster Parents] intend to adopt once the minor is
       available for adoption.

              The Court finds that there is clear and convincing evidence that it is in
       the best interest of the minor child that [Father’s] parental rights be terminated
       and that sole guardianship be granted to the [Foster Parents].

(footnote added). Father appeals the termination of his parental rights.


                                          Discussion

              Although not stated exactly as such, Father raises two issues on appeal: 1)
whether the Juvenile Court erred in finding and holding that grounds existed to terminate
Father’s parental rights to the Child pursuant to Tenn. Code Ann. § 36-1-113 (g)(1) and § 36-
1-113 (g)(6); and, 2) whether the Juvenile Court erred in finding and holding that it was in
the Child’s best interest for Father’s parental rights to be terminated.

               The Foster Parents filed a motion with this Court to strike Father’s brief on
appeal for failure to comply with Tenn. R. App. P. 27(a)(6) and (7)(A). As this Court stated

                                              -8-
in In re: I.R.J.:

               This Court nonetheless has discretion to suspend operation of the afore
       cited rules for good cause. Tenn. R. App. P. 2; Tenn. Ct. App. R. 1(a).
       Although this Court has found waiver in at least one recent termination appeal,
       that case did not involve waiver of all termination-related issues. See In re
       E.M.S., No. M2009-00267-COA-R3-PT, 2009 Tenn. App. LEXIS 596, 2009
WL 2707399, at *5 (Tenn. Ct. App. Aug. 27, 2009) (no perm. app. filed)
       (finding waiver of the appellant's best interests argument). We believe the
       great importance of giving adequate protection to Mother's right to the care
       and custody of her children is good cause for suspension of the relevant
       procedural rules in this appeal. See Troxel v. Granville, 530 U.S. 57, 65-66,
       120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); Hawk v. Hawk, 855 S.W.2d 573,
       578-579 (Tenn. 1993); see also In re S.L.D., No. E2005-01330-COA-R3-PT,
       2006 Tenn. App. LEXIS 267, 2006 WL 1085545, at *5 (Tenn. Ct. App. Apr.
       6, 2006) (no perm. app. filed) (stating that "termination cases are of such
       importance that the decisions made in these cases must be correct and effective
       appellate review is essential"). We will therefore address the issues presented
       in turn.

In re: I.R.J., No. M2009-00411-COA-R3-PT, 2009 Tenn. App. LEXIS 771, at **22-23
(Tenn. Ct. App. Nov. 18, 2009), no appl. perm. appeal filed. As this Court found in In re:
I.R.J., we find in the instant case that this appeal provides good cause for suspension of the
relevant procedural rules. We, therefore, deny the motion to strike Father’s brief and will
address the issues raised by Father.

              Our Supreme Court reiterated the standard of review for cases involving
termination of parental rights, stating:

              This Court must review findings of fact made by the trial court de novo
       upon the record "accompanied by a presumption of the correctness of the
       finding, unless the preponderance of the evidence is otherwise." Tenn. R.
       App. P. 13(d). To terminate parental rights, a trial court must determine by
       clear and convincing evidence not only the existence of at least one of the
       statutory grounds for termination but also that termination is in the child's best
       interest. In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code
       Ann. § 36-1-113(c)). Upon reviewing a termination of parental rights, this
       Court's duty, then, is to determine whether the trial court's findings, made
       under a clear and convincing standard, are supported by a preponderance of the
       evidence.

                                              -9-
In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).

              In Department of Children’s Services v. D.G.S.L., this Court discussed the
relevant burden of proof in cases involving termination of parental rights stating:

       It is well established that "parents have a fundamental right to the care,
       custody, and control of their children." In re Drinnon, 776 S.W.2d 96, 97
       (Tenn. Ct. App. 1988) (citing Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208,
       31 L. Ed. 2d 551 (1972)). "However, this right is not absolute and parental
       rights may be terminated if there is clear and convincing evidence justifying
       such termination under the applicable statute." Id. (citing Santosky v. Kramer,
       455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982)).

               Termination of parental or guardianship rights must be based upon a
       finding by the court that: (1) the grounds for termination of parental or
       guardianship rights have been established by clear and convincing evidence;
       and (2) termination of the parent’s or guardian’s rights is in the best interests
       of the child. Tenn. Code Ann. § 36-1-113(c). Before a parent’s rights can be
       terminated, it must be shown that the parent is unfit or substantial harm to the
       child will result if parental rights are not terminated. In re Swanson, 2 S.W.3d
180, 188 (Tenn. 1999); In re M.W.A., Jr., 980 S.W.2d 620, 622 (Tenn. Ct.
       App. 1998). Similarly, before the court may inquire as to whether termination
       of parental rights is in the best interests of the child, the court must first
       determine that the grounds for termination have been established by clear and
       convincing evidence. Tenn. Code Ann. § 36-1-113(c).

Dep’t of Children’s Servs. v. D.G.S.L., No. E2001-00742-COA-R3-JV, 2001 Tenn. App.
LEXIS 941, at **16-17 (Tenn. Ct. App. Dec. 28, 2001), no appl. perm. appeal filed. Clear
and convincing evidence supporting any single ground will justify a termination order. E.g.,
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

              We first address whether the Juvenile Court erred in finding and holding that
grounds existed to terminate Father’s parental rights to the Child pursuant to Tenn. Code
Ann. § 36-1-113 (g)(1) and § 36-1-113 (g)(6). In pertinent part, Tenn. Code Ann. § 36-1-113
(g) provides:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following grounds
       are cumulative and non-exclusive, so that listing conditions, acts or omissions
       in one ground does not prevent them from coming within another ground:

                                             -10-
              (1) Abandonment by the parent or guardian, as defined in § 36-1-102,
       has occurred;

                                             ***

               (6) The parent has been confined in a correctional or detention facility
       of any type, by order of the court as a result of a criminal act, under a sentence
       of ten (10) or more years, and the child is under eight (8) years of age at the
       time the sentence is entered by the court;….

Tenn. Code Ann. § 36-1-113 (g) (2010). As pertinent to this appeal, Tenn. Code Ann. § 36-
1-102 provides:

       (1)(A) For purposes of terminating the parental or guardian rights of parent(s)
       or guardian(s) of a child to that child in order to make that child available for
       adoption, “abandonment” means that:

                                             ***

               (iv) A parent or guardian is incarcerated at the time of the institution of
       an action or proceeding to declare a child to be an abandoned child, or the
       parent or guardian has been incarcerated during all or part of the four (4)
       months immediately preceding the institution of such action or proceeding, and
       either has willfully failed to visit or has willfully failed to support or has
       willfully failed to make reasonable payments toward the support of the child
       for four (4) consecutive months immediately preceding such parent’s or
       guardian’s incarceration, or the parent or guardian has engaged in conduct
       prior to incarceration that exhibits a wanton disregard for the welfare of the
       child; or ….

Tenn. Code Ann. § 36-1-102 (1)(A)(iv) (2010).

              The Juvenile Court found and held that clear and convincing evidence existed
to terminate Father’s parental rights for engaging in conduct prior to his incarceration that
exhibited a wanton disregard for the welfare of the Child pursuant to Tenn. Code Ann. § 36-
1-102 (1)(A)(iv) (2010). In his brief on appeal, Father asserts that the evidence does not
support a finding of wanton disregard because “he made a child support payment of $125.00
in the summer of 2007.” Father has missed the point.



                                              -11-
               As this Court stated in In re: Audrey S.: “We have repeatedly held that
probation violations, repeated incarceration, criminal behavior, substance abuse, and the
failure to provide adequate support or supervision for a child can, alone or in combination,
constitute conduct that exhibits a wanton disregard for the welfare of a child.” In re: Audrey
S., 182 S.W.3d 838, 867-68 (Tenn. Ct. App. 2005). Father has exhibited all of the behaviors
listed above. The Juvenile Court specifically found that Father’s criminal activity,
particularly his drug related activity and his acts of vandalism demonstrate a wanton
disregard for the welfare of the Child. We agree. The evidence shows that Father has an
extensive criminal history, and that Father has engaged in criminal activity on multiple
occasions since the birth of the Child. The record further shows that Father continued to
engage in criminal activity even after he was incarcerated. The record shows that Father has
violated his probation, engaged in criminal behaviors, been subject to repeated incarceration,
and has failed to provide adequate support or supervision for the Child. We find no error in
the Juvenile Court’s decision that clear and convincing evidence existed to terminate Father’s
parental rights to the Child pursuant to Tenn. Code Ann. § 36-1-113 (g)(1) and Tenn. Code
Ann. § 36-1-102 (1)(A)(iv).

               The Juvenile Court also found that grounds existed to terminate Father’s
parental rights pursuant to Tenn. Code Ann. § 36-1-113 (g)(6). Father argues in his brief on
appeal that the Juvenile Court erred by not “account[ing] for any good time or two for ones”
when Father “actually testified under oath that he will not have to serve a full sentence, but
an abbreviated one at around three and a half years.”

                As this Court stated in In re: Adoption of Brian Dustin Copeland: “The statute
is silent as to the possibility of parole, and we decline to read any intent on the part of the
legislature to account for a mere possibility of early discharge from prison.” In re: Adoption
of Brian Dustin Copeland, 43 S.W.3d 483, 489 (Tenn. Ct. App. 2000). Furthermore, we note
that the evidence in the record on appeal shows that Father has been in the “hole” for
behaviors he has engaged in during his incarceration. As such, we find Father’s assertion
that he will not have to serve his full sentence but instead will be eligible for an early release
due to good behavior to be, at best, difficult to believe, and immaterial in any event.

               The evidence in the record on appeal shows that Father had received sentences
totaling over ten years and that the Child was under the age of eight at the time the sentences
were entered. As such, the Juvenile Court did not err in finding and holding that clear and
convincing evidence existed that grounds were proven to terminate Father’s parental rights
to the Child pursuant to Tenn. Code Ann. § 36-1-113 (g)(6).

               We next consider whether the Juvenile Court erred in finding and holding that
it was in the Child’s best interest for Father’s parental rights to be terminated. With regard

                                              -12-
to this issue, the Juvenile Court specifically found that Father had failed to establish a
parental relationship with the Child, that Father faced a prison sentence of more than ten
years, that Father had demonstrated a wanton disregard for the welfare of the Child, and that
despite being employed prior to his incarceration Father had willfully failed to provide any
child support for the Child during the time that the Child has resided with the Foster Parents.
The Juvenile Court also found that the home of the Foster Parents is the only stable home that
the Child has ever known and that the Foster Parents have provided a safe, stable and loving
home for the Child and have met her medical needs, her financial needs, her educational
needs, and her religious needs. The evidence in the record on appeal does not preponderate
against any of these findings made under the clear and convincing evidence standard, and we
find no error in the Juvenile Court’s finding that it is in the Child’s best interest for Father’s
parental rights to be terminated.

              The evidence in the record on appeal does not preponderate against the findings
made by the Juvenile Court under the clear and convincing evidence standard that grounds
for terminating Father’s parental rights were proven and that it was in the Child’s best
interest for Father’s parental rights to be terminated. We, therefore, affirm the Juvenile
Court’s January 3, 2011 order terminating Father’s parental rights to the Child.

                                          Conclusion

               The judgment of the Juvenile Court is affirmed, and this cause is remanded to
the Juvenile Court for collection of the costs below. The costs on appeal are assessed against
the appellant, Andre T.




                                                     _________________________________
                                                     D. MICHAEL SWINEY, JUDGE




                                              -13-